Citation Nr: 0605725
Decision Date: 12/21/05	Archive Date: 03/02/06

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  05-21 965	)	DATE DEC 21 2005
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for heel ulcers.

2.  Entitlement to service connection for organic cardiovascular disease with anginal syndrome and hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Milo H. Hawley, Senior Counsel


INTRODUCTION


This matter comes before the Board of Veterans Appeals (Board) on appeal from a December 2004 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from December 1943 to April 1946.

2.  On December 13, 2005, the Board was notified by the VARO, Waco, Texas, that the veteran died on October xx, 2005.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no jurisdiction to adjudicate the merits of this claim.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the appeal.  As a matter of law, veterans claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2005).



ORDER

The appeal is dismissed.




		
JEFF MARTIN
	Veterans Law Judge, Board of Veterans Appeals



  Department of Veterans Affairs

